DOWNEY, Chief Judge.
Appellant seeks review of an order entered upon 1) a petition for modification of a final judgment of dissolution of marriage and 2) upon a motion for an order of contempt.
The appellee has not favored us with a brief to support the trial judge’s findings. However, our review of the record demonstrates to us that appellant’s contention that he was entitled to a modification of child support payments based upon a substantial reduction of income is without merit. The evidence adduced by appellee from appellant’s Deposit Registers furnishes support for the trial judge’s implicit finding that there was no substantial change in appellant’s circumstances warranting a modification.
Appellant’s second point has merit and the trial court should adjudicate the amount of the arrearage in automobile payments so that appellant will know the amount he is required to pay.
*881Finally, because appellant did not agree that the question of attorney’s fees could be determined upon affidavits, the trial court should hold an evidentiary hearing to determine the wife’s need and husband’s ability to pay attorney’s fees.
Accordingly, the order appealed from is affirmed in all respects except as to the amount of arrearage in automobile payments and the allowance of attorney’s fees and the cause is remanded with directions to adjudicate the amount of said arrearage and to hold an evidentiary hearing on ap-pellee’s request for attorney’s fees.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED, with directions.
MOORE, J., and RIVKIND, LEONARD, Associate Judge, concur.